Title: Description of a Public Dinner held for Thomas Jefferson in Richmond, [21 October 1809] [document added in digital edition]
From: 
To: 



          21 Oct. 1809
     
                    
          On Saturday, a Public Dinner was given at the Eagle, in honor of Mr. Jefferson. A large and brilliant company attended.
          The guests invited, were Mr. Jefferson, the three Judges of the Court of Appeals, Col. Monroe, Judge Cabell, Messrs. Jerman Baker, & A. Thweatt, and Col Skipwith.
          Governor Tyler presided—Dr. William Foushee acted as Vice President.
          After an excellent dinner, the cloth was cleared and the following toasts were drunk, accompanied with music from the Band of the Rifle Company,  and discharges from the Artillery Company:
          1. The People of the U. States.
          2. The Union of the American States.
          3. James Madison, President of the United States—May his firmness perpetuate the government which his wisdom contributed to establish! 9 cheers.
          4. George Clinton, Vice-President of the U. States, the venerable Patriot of the Revolution. 6 cheers.
          5. Neutrality—Let our dignified forbearance be the pledge of energetic defence.
          6. Our Army and Navy—May they ever be as ready for defence as they are averse to aggression!
          7. The memory of George Washington—The soldier of liberty, the hero of the revolution, and the friend of man. 3 cheers.
          8. Dr. Benjamin Franklin—The first star in the East, as benignant in influence as glorious in splendor.
          9. The Patriots of the Revolution—While the independence they atchieved is valued, their services and sufferings will endear them to their countrymen.
          10. Freedom of the Press and of Religion—Truth will ever triumph, where investigation is free.
          11. Our altars and fire sides—May it be the determination of every American to measure the continuance of his life, by the continuance of their unviolated sanctity!
          12. Foreign Intrigue—Whilst its efforts reflect indelible disgrace on its authors, may they serve to strengthen the attachment of the people to their own government!—3 cheers.
          13. The State of Vermont—We hail her return to the fold of Republicanism.—May our other sister states of New England imitate her example!
          14. The State of Maryland—She stooped only to rise with renovated vigor.
          15. The republicans throughout the United States—“A long pull, a strong pull, & a pull all together.” 6 cheers.
          16. The next Congress of the U. States—firm yet pacific—neither to be seduced by insidious intrigues nor awed by open violence, from asserting the rights of their country.
          17. The Social Affections—They form the earthly paradise of man: long may they bloom in their only appropriate climate; the climate of equal liberty! 3 cheers.
          
          VOLUNTEER TOASTS.
          By Mr. Jefferson. The Freedom of the Seas. Jefferson’s March. 1 gun, 9 cheers.
          By Judge Roane. The diffusion of knowledge, a free Press, and frequent elections. In the science of free government, these are “the law and the prophets.”
          By Col. Monroe. National honor is National property—Its protection is among the first duties of Freemen.
          By Judge Cabell. National Gratitude—Who does not feel that it is a Republican virtue?
          By Judge Fleming. All true Patriots, & oblivion to party distinctions.
          Mr. Jefferson having retired,
          By the Governor. Thomas Jefferson—First in the hearts of his Country.
          By Mr. Wirt. Unity, Friendship, & Love.
          On the Governor’s retiring,
          By Dr. Foushee. The Governor of Virginia—The warm and undeviating Republican.
          By Archibald Thweatt. Domestic Manufactures—Their prosperity, an additional pillar to the Temple of Liberty.
          By William Munford. The true Republican, whose practice illustrates his principles.
        